Citation Nr: 0027841	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-12 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision from the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part denied entitlement to 
service connection for a left knee disorder, classified as 
chondromalacia patella.



FINDINGS OF FACT

The veteran has submitted a plausible claim of service 
connection for a left knee disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
knee disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a) VA has 
a duty to assist only those claimants who have established 
well grounded (i.e., plausible) claims.  More recently, the 
United States Court of Appeals for Veterans Claims (Court or 
CAVC) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Here, service medical records (SMRs) reflect evaluation and 
treatment for left knee problems, including pain on movement 
between September 1989 and December 1989.  In December 1989, 
he had some positive findings on McMurray's and Appley's 
tests, and tenderness on infrapatellar palpation, among other 
findings.  This December 1989 record rendered a provisional 
diagnosis of medial meniscus tear, left knee.  

On June 1998 VA orthopedic examination a history was obtained 
verbally from the veteran regarding pain beginning in the 
left knee in September 1989 during a march, with subsequent 
treatment.  The veteran complained of continued problems with 
the knee swelling and aching and being instability on 
occasions.  Following the examination, a diagnosis of early 
chondromalacia patella, medial facet, left, was made.  

While the diagnoses during and after military service are not 
identical, this is not required for the limited purpose of 
establishing a well grounded claim.  It is clear that the 
veteran was treated for left knee disability during service 
and currently has left knee disability.  Also, his statement 
of continued symptoms since service is sufficient, together 
with the inservice and postservice evidence, to establish a 
well grounded claim.  




ORDER

The claim of entitlement to service connection for a left 
knee disability is well grounded.  To this extent only, the 
appeal is granted. 


REMAND

Because the claim is well grounded, the duty to assist under 
38 U.S.C.A. § 5107(a) attaches.  The RO has made repeated 
attempts to obtain complete SMRs.  To date, these have not 
been obtained, and in its November 1998 rating decision, the 
RO notified the veteran of its lack of success in obtaining 
complete service medical records.  

The claims file does contain some photocopies of service 
medical records that appear to belong to the veteran, with 
his name and social security number written on the bottom of 
certain records.  

On VA orthopedic examination in June 1998 the examiner noted 
that the claims file was not available for review, and 
although the diagnosis was early chondromalacia patella, 
medial facet, left, no nexus opinion was given.  The RO then 
determined that the claim was not well grounded based upon a 
lack of evidence of treatment inservice for chondromalacia or 
continuity of symptomatology.  

In order to fulfill the Board's duty to assist in this 
particular situation, the RO should make a final attempt to 
locate the veteran's complete SMRs, and irrespective of the 
outcome of such effort, should schedule a VA examination by 
an orthopedic specialist to include a review of the claims 
file with the service medical records currently available.  

Accordingly, the claim is remanded for the following actions:

1.  The RO should make another attempt to secure any 
available SMRs, to include morning and sick reports, 
and records from the Office of the Surgeon General 
through official channels for his period of service, 
with the specific information provided by the 
veteran.  These records should be associated with 
the claims folder.  If any request is not fulfilled, 
the responding agency must submit a written 
statement to that effect.

2.  The RO should contact the veteran to determine 
the names, addresses, and dates of treatment of any 
physicians, hospitals, treatment centers, or 
employers (private, VA or military) who have 
provided him with relevant treatment for left knee 
problems, not already associated with the claims 
file.  After obtaining the appropriate signed 
authorization for release of information forms from 
the veteran, the RO should contact each physician, 
hospital, treatment center, or employer specified by 
the veteran, including those mentioned above, to 
request specifically any and all medical or 
treatment records or reports relevant to the above 
mentioned claim. 

3.  Thereafter, and irregardless of the outcome of 
the above requested development, the RO should 
schedule a VA orthopedic evaluation to determine the 
nature and etiology of his left knee disorder.  The 
entire claims file to include records obtained 
pursuant to the above, should be directed to the VA 
examiner who should give a medical opinion regarding 
the relationship between the veteran's current left 
knee disability, if any, and service, to include the 
treatment for left knee problems documented between 
September and December 1989.  After review of the 
record and examination of the veteran, the examiner 
is requested to identify the nature and extent of 
any left knee pathology and determine whether it is 
more likely, less likely, or as likely as not that 
left knee disorder began during active duty or was 
aggravated therein.  The examiner should identify 
the information on which any opinion is based.  The 
opinions should adequately summarize the relevant 
history and clinical findings, and provide detailed 
explanations as to all medical conclusions rendered.  

4.  After undertaking any development deemed 
essential in addition to that specified above, the 
RO should then readjudicate the issue on appeal.   
If any benefit requested on appeal is not granted to 
the veteran's satisfaction, the RO should issue a 
supplemental statement of the case.  A reasonable 
period of time for a response should be afforded.

Thereafter, the case should then be returned to the Board 
for further appellate consideration, if otherwise in order.  
By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may 
result in the denial of his claim.  38 C.F.R. § 3.655 
(1999).     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 



